SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

389
KA 12-01584
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

FLOYD VANHOOSER, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Onondaga County Court (William D.
Walsh, J.), rendered September 13, 2011. Defendant was resentenced
upon his conviction of attempted burglary in the second degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.

      Memorandum: Defendant was convicted upon his plea of guilty of
attempted burglary in the second degree (Penal Law §§ 110.00, 140.25
[2]) and sentenced as a predicate felon to 7 years of incarceration
and 5 years of postrelease supervision. County Court later
resentenced defendant as a second violent felony offender to the same
sentence, and defendant now appeals from the resentence. “Defendant
failed to preserve for our review his contention that the [8½-year]
gap between his original sentence and his resentence violated his
statutory right to have his sentence pronounced ‘without unreasonable
delay’ ” (People v Smikle, 112 AD3d 1357, 1358, lv denied 22 NY3d
1141). We decline to exercise our power to review that contention as
a matter of discretion in the interest of justice (see CPL 470.15 [3]
[c]).




Entered:    March 27, 2015                         Frances E. Cafarell
                                                   Clerk of the Court